        Case 1:20-cv-01942-ALC-KHP Document 17 Filed 09/02/20 Page 1 of 2




                                                                                                   09/02/2020

                                     THE CITY OF NEW YORK
JAMES E. JOHNSON                    LAW DEPARTMENT                                  LILLIAN P. WESLEY
Corporation Counsel                     100 CHURCH STREET                     Assistant Corporation Counsel
                                        NEW YORK, NY 10007                                    (212)356-2079
                                                                                       lwesley@law.nyc.gov


                                                             September 1, 2020

VIA ECF
Hon. Katharine H. Parker
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                 Re:   Donohue, et al. v. New York City Department of Education,
                       20-CV-1942 (ALC) (KHP)

Dear Judge Parker:

       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel and the
attorney for the New York City Department of Education (“Department” or “DOE”) in the
above-referenced action. Pursuant to Your Honor’s Order, dated June 1, 2020 (ECF No. 11), I
write on behalf of all parties concerning the case management plan.

         As a brief background, this case arises under the Individuals with Disabilities Education
Improvement Act, 20 U.S.C. § 1400 et seq. By Complaint dated March 4, 2020, Plaintiffs––
Patrick Donohue (“Parent”), individually and on behalf of his daughter S.J.D., a student who has
been classified with a disability (“Student”)––seek the vacatur of an administrative decision
issued by the New York State Education Department’s Office of State Review (“SRO decision”)
which found, inter alia, that equitable considerations warranted a 25 percent reduction of the
tuition reimbursement award and other costs associated with the Student’s education for the
2018-2019 school year. The Department filed its Answer on May 18, 2020 (ECF No. 9). The
initial pretrial conference is currently scheduled for September 8, 2020 at 2:30 p.m.

        The parties jointly request that this Court adjourn the initial pretrial conference sine die,
as there is no dispute concerning the material facts, and a copy of the certified SRO record has
been provided to Plaintiffs’ counsel and subsequently filed under seal with the Court (ECF No.
14). The parties also have conferred and agree that this matter may proceed without discovery
and, therefore, a case management plan providing for such is not necessary.
      Case 1:20-cv-01942-ALC-KHP Document 17 Filed 09/02/20 Page 2 of 2




        The parties therefore jointly propose that this Court forego the requirement of a case
management plan and instead endorse the following briefing schedule in connection with the
parties’ anticipated motion and cross-motion for summary judgment:

           •   Plaintiffs to file their motion for summary judgment by October 2, 2020
           •   Defendant to file its opposition papers and its cross-motion by October 30, 2020
           •   Plaintiffs to file their reply/opposition papers by November 6, 2020
           •   Defendant to file its reply papers by November 20, 2020


        Lastly, the parties have reviewed Your Honor’s and Judge Carter’s Individual Rules and
Practices and are aware that a pre-motion conference is required. The parties respectfully request
that this requirement be waived for the reasons set out above.

       Thank you for your consideration of these requests.



                                           Respectfully submitted,


                                           /s Lillian Philomena Wesley
                                           Lillian P. Wesley
                                           Assistant Corporation Counsel



                                           /s Karl Ashanti
                                           Karl Ashanti, Esq.
                                           Attorney for Plaintiffs

  The proposed briefing schedule is hereby adopted. The Initial Pre-Trial Conference scheduled for
  September 8, 2020 at 2:30 p.m. is adjourned sine die.




                                                                                         09/02/2020




                                              -2-
